687 S.E.2d 481 (2009)
STATE
v.
Hasson Jamaal BACOTE.
No. 360A09.
Supreme Court of North Carolina.
November 10, 2009.
Malcolm Hunter, Jr., Appellate Defender, Jonathan E. Broun, for Hasson Jamaal Bacote.
Robert C. Montgomery, Special Deputy Attorney General, Greg Butler, for State of NC.
The following order has been entered on the motion filed on the 6th of November 2009 by Defendant-Appellant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed. Court Reporter shall have up to and including the 8th day of January, 2010 to prepare and deliver his/her transcript to counsel. By order of the Court in conference this the 10th of November 2009."